Citation Nr: 1140320	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  He died in April 2006.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that the Veteran's service-connected PTSD caused him to self medicate with cocaine, and that this substance abuse caused the renal failure that caused his death.  In support of her claim, the appellant has submitted articles about PTSD in general, PTSD in Vietnam veterans, substance abuse in persons with PTSD, and acute renal failure following cocaine abuse.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2011).  

The Veteran had a stroke in February 2006, and received treatment and rehabilitation in private hospitals over a period of about two months.  In April 2006, the Veteran went home from the hospital.  He died at home later that month.  On the death certificate, the certifying physician reported the cause of death as renal failure.  Treatment records note the Veteran suffered from polycystic kidney disease.

During the Veteran's lifetime, service connection was established for PTSD and bilateral pes planus.  He received treatment for PTSD from 1992 forward; treatment included the medication trazodone.  Treatment records also contain reports of the Veteran's use of alcohol, marijuana, and cocaine by history.  A 1996 VA examination noted the Veteran used cocaine about once a month between 1980 and 1994.  There was no mention of current drug use on the 2000 VA examination, which was the last one in the file.  The last medical records showing treatment for PTSD were VA mental health clinic records dated in September 2001.  On remand, the appellant should be asked to identify the medical providers who treated the Veteran's PTSD since September 2001.  In addition, mental health clinic records and any substance abuse treatment records from the VA Medical Center in Philadelphia dated from September 2001 to April 2006 should be obtained.

The RO provided the Veteran's claims file to a VA physician for review and an opinion.  In September 2010, after reviewing the claims file, the physician provided the opinion that there is no relationship between medications used to treat PTSD and the Veteran's renal failure.  The physician did not discuss the likelihood of any relationship between the Veteran's reported cocaine abuse and his renal failure.  Thus, an additional opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names and addresses of all medical care providers who treated the Veteran for PTSD since September 2001.  After securing the necessary release, the RO/AMC should request these records.  In addition, VA mental health clinic records and any substance abuse treatment records from the VA Medical Center in Philadelphia dated from September 2001 to April 2006 should be obtained.  If records are not available, the claims file should be annotated to reflect such and the appellant notified of the inability to obtain the records.

2.  After the above has been completed to the extent possible, the Veteran's claims file should be forwarded to a VA physician who specializes in kidney disease (nephrologist or urologist).  After reviewing the claims file, the physician should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's use of cocaine caused or contributed substantially or materially to cause the Veteran's death.  In rendering the opinion, the physician should explain the significance of the Veteran's polycystic kidney disease.  The medical basis for the examiner's conclusion must be provided.

3.  After completion of the above, review the expanded record.  If the VA physician determines that the Veteran's cocaine use caused or contributed to cause the Veteran's death, the claims file should then be forwarded to a VA psychiatrist to obtain an opinion as to whether the Veteran's cocaine use was due to his PTSD.  After reviewing the claims file, the psychiatrist should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's use of cocaine that caused or contributed to his death was due to his service-connected PTSD.  The medical basis for the examiner's conclusion must be provided.

4.  Thereafter, the claims file should be reviewed.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


